39 F.3d 1177
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony LAMBERT, Sr., Petitioner Appellant,v.PASQUOTANK COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent Appellee.
No. 94-6757.
United States Court of Appeals, Fourth Circuit.
Submitted Aug, 25, 1994.Decided Nov. 9, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-93-782-BR)
Anthony Lambert, Sr., appellant Pro Se.  Clarence Joe DelForge, III, Office of the Atty. Gen. of North Carolina, Raleigh, NC, for appellee.
E.D.N.C.
DISMISSED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Lambert v. Pasquotank County Dep't of Social Servs., No. CA-93-782-BR (E.D.N.C. June 23, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We deny Appellant's motions for oral argument, for a hearing in banc, and to consolidate this case with Appeal No. 94-1864